In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Kings County (Staton, J.), dated March 16, 2000, as, upon a fact-finding order of the same court, dated June 4, 1999, determined that she had neglected her child Sydney S. The appeal brings up for review the fact-finding order dated June 4, 1999.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Although the dispositional order has expired, the adjudication of neglect constitutes a permanent and significant stigma. Moreover, the finding of neglect might indirectly affect the mother’s status in potential future proceedings. Therefore, the appeal is not academic (see, Matter of H. Children, 156 AD2d 520).
*535The Family Court’s finding of neglect against the mother due to drug abuse is supported by the unrebutted testimony and by documentary evidence adduced at the hearing (see, Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]; Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73; Matter of Krewsean S., 273 AD2d 393; Matter of Nassau County Dept. of Social Servs. [Miranda H.] v Laquetta H., 191 AD2d 567). Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.